Title: To John Adams from Silas Talbot, 8 July 1799
From: Talbot, Silas
To: Adams, John



Sir,
On Board the Ship Constitution 8th. July 1799

Since my Letter of the 3d. in answer to your Excellency’s favor of the 1st: Inst. I took the Liberty in a note to suggest, whether it might not be deemed best as the ship Constitution was now ready for sea, Except as to her number of men, to have that compliment made up out of the Boston. I also then ment to convey an Idea that I had been authorised by the Secretary of the Navy, to pospone the Boston’s Shipping men untill the Constitution should be manned. Mr. Stoddert also Observed that he was informed that Captain Little had begun shiping his men, But which he hop’d was not true, and which he could hardly believe, as he had not given directions to that Effect, But added that he had that day forwarded on directions to Captain Little relative to Shiping of men but with directions not to make use of them to interfear with entering of men for the Constitution; Mr. Stoddert further Observed that I must be the Judge, and if I thought it best to prohibit Captain Little from recruiting of Men untill the Constitution was manned. I was to do so. In answer to this Letter from Mr Secretary I informed him, that the Rendezvouse for the Boston had been Opened about the same time as that for the Constitution, that as they had progressd so fare I did not think it advisable to exercise the power he had given me to stop entering men for the Boston, more especially as the men Shiped for the Boston, might be turned over to the Constitution, if She should be first ready for Sea. as soon as I told him also that from information from Captain Little and the Committee, it did appear that the Boston would be ready for Sea as soon as the Constitution, considering all the disadvantages under which I Laboured having the Ship mored at a great distance from town, and her having all that could well be moved taken on Shore at a Considerable distance and which could not fail of taking up much wast of time to bring back again.
Least your excellency may not have received or fully comprehended these matters from my note not then having Leasure to State them as I could have wished, I have thought it best to explain—
Sir, the Constitution is now ready for Sea, except a small deficency of men, her stores are all on Board, her sails are bent and nothing of consiquence is wanting but about thirty Seamen & 18 Marines, which last was to have been furnished from the Marine Corps. But I dont Learn that any are coming on.
I must beg leave to Observe that if the Boston is ready for Sea like the Constitution. But which by the way I doubt very much. It appears to me best that one of the Ship should be immediately manned complete out of the other so that one of them, might proceed to Sea as soon as the Men could be quartered & the returns made out for the Secretary. It is my opinion Sir, that in such case that the Ship Left behind would not be Longer detained for Men, than both would be if no such draft took place, for I think it more than Likely, that one rendezvouse would Ship quite as many as Both perhaps something more, for they now keepe playing between both. from all that I can Learn there is now two enters for the Constitution to one for the Boston and that probably the Constitution will have her crew on Board as soon as the Boston if Both remain in Port—As the Secretary appeared very desierous that the Constitution should be at Sea by the tenth of this Month, I have thought it my duty to make the foregoing observations to your Excellency, as time would not permit me to write to the Secretary and receive his answer before the period would arrive which was named for the Sailing of the Ship, that if any important Service was contemplated for the Ship, she might be ready to act as near the time as possible, no exertion of which I have been able to make has been omitted to forward her equipment; and tho circumstansis has made it impossible for me to continue in the Ship with reputation, yet my Zeal to have her furnished for Sea, has not in the least abated to this moment, because the good of the Service required as I conceived, that the change in the Ship commander should not occasion any delay in the Ships Sailing. If it was desirable that the Ship Should be on her Cruise Immediately—
I have received information that Captain Harker of New York is otherwise engaged and therefore cannot come on Board the Constitution I have directed Lt. Collins to come on Board, and if you Should be pleased to approve and Commission Mr. Boss who is now on Board, the Constitution will then have four Lieuts. to wit Lts. Hull Hamilton Collins & Boss, the three first are now in Service and Commissioned, the Last named is not—
I have the honor to be with the most / perfect respect / Sir / your Obedient humble / Servant

Silas Talbot,